 



Exhibit 10.1
TERMINATION OF MERGER AGREEMENT, ACKNOWLEDGMENT AND AMENDMENT TO
LOAN AGREEMENT AND SECURED PROMISSORY NOTE
     This Termination of Merger Agreement, Acknowledgment and Amendment to Loan
Agreement and Secured Promissory Note (this “Termination and Amendment”) is made
and entered into as of March 28, 2008 by and between Raven biotechnologies,
inc., a Delaware corporation (the “Company”), and VaxGen, Inc., a Delaware
corporation (the “Lender”).
     A. The Company and the Lender entered into an Agreement and Plan of Merger,
dated November 12, 2007, as amended December 20, 2007 and February 6, 2008 (as
amended, the “Merger Agreement”), pursuant to which the Company and the Lender
would enter into a business combination on the terms and subject to the
conditions set forth in the Merger Agreement.
     B. Concurrently with the execution of the Merger Agreement, the Company and
the Lender executed that certain Loan Agreement, dated as of November 12, 2007
(the “Loan Agreement”), pursuant to which the Lender agreed to loan up to
$6,000,000 to the Company as evidenced by that certain Secured Promissory Note,
dated November 12, 2007 (the “Note”).
     C. The respective Boards of Directors of the Company and the Lender have
mutually agreed to terminate the Merger Agreement.
     D. The Company and the Lender now desire to memorialize the agreement to
terminate the Merger Agreement as provided herein.
     E. Concurrently with the termination of the Merger Agreement, the Company
and the Lender now also desire to acknowledge the $655,000 Advance payable by
the Lender to the Company on April 1, 2008 pursuant to the Loan Agreement and
amend the Loan Agreement and the Note as provided herein.
     Now, Therefore, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:
     1.     Termination of Merger Agreement. The Company and the Lender hereby
terminate the Merger Agreement pursuant to Section 7.1(a) of the Merger
Agreement. The Company hereby acknowledges and agrees that there has been no
breach of the Merger Agreement by the Lender and the Lender hereby acknowledges
and agrees that there has been no breach of the Merger Agreement by the Company.
The Company and the Lender hereby acknowledge and agree that as of the execution
of this Termination and Amendment neither the Company nor the Lender shall have
any liability or continuing obligations under the Merger Agreement and all
provisions of, rights granted and covenants made in the Merger Agreement are
hereby released and terminated in their entirety and shall have no further force
or effect.
     2.     Acknowledgment of Advance. Lender acknowledges that it will make an
Advance (as such term is defined in the Loan Agreement) to the Company of
$655,000 on April 1, 2008 in accordance with the terms of the Loan Agreement.
     3.     Amendment of Loan Agreement and Note. The Loan Agreement and Note
are hereby amended as follows:
          (a)     Section 4(l) of the Loan Agreement entitled “No Transactions
Outside the Ordinary Course” is hereby amended and restated in its entirety to
read as follows:
     “No Transactions Outside the Ordinary Course. The Company shall not enter
into any agreements, obligations or commitments of any type, except in the
ordinary course of business consistent with past practice and except for
agreements, contracts or commitments which involve payment by the Company which
individually do not exceed $10,000, and which collectively do

 



--------------------------------------------------------------------------------



 



not exceed $50,000; provided, however that nothing in this Section 4(l) shall
prevent the Company from financing its operations through the sale of its stock,
incurring new indebtedness which is junior in priority of payment to the Note or
entering into collaboration or partnership arrangements for the development of
its product candidates.”
          (b)     Section 4(m) of the Loan Agreement entitled “Compensation
Matters” is hereby deleted in its entirety.
          (c)     Section 4 of the Note is hereby amended and restated in its
entirety to read as follows:
          “Payment on Maturity Date. Subject to Section 5 of the Loan Agreement,
the entire outstanding principal balance and all unpaid accrued interest shall
become fully due and payable on the Maturity Date. As used herein, “Maturity
Date” means the earlier of June 1, 2009 or an Event of Default as set forth
below.”
     4.     Non-Disparagement. The Company shall not, and shall cause its
officers and directors not to, disparage, defame or criticize Lender or any of
its officers and directors in a non-constructive manner, either publicly or
privately. The Lender shall not, and shall cause its officers and directors not
to, disparage, defame or criticize the Company or any of its officers and
directors in a non-constructive manner, either publicly or privately. Nothing in
this Section 4 shall have application to any evidence or testimony requested by
any court, arbitrator or government agency.
     5.     Miscellaneous.
          (a)     Except as expressly set forth herein, the Loan Agreement and
Note shall remain in full force and effect.
          (b)     This Termination and Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to the principles thereof governing conflict of laws.
          (c)     This Termination and Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Termination and
Amendment as of the date and year first written above.

            LENDER:

VAXGEN, INC.
      By:   /s/ James P. Panek         Name:   James P. Panek        Title:  
President and CEO        COMPANY:

RAVEN BIOTECHNOLOGIES, INC.
      By:   /s/ George F. Schreiner         Name:   George F. Schreiner       
Title:   Chief Executive Officer     

 